DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 10, 13-16 and 20-31 are canceled.
Claims 1-9, 11-12 and 17-19 are pending and examined as following.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase “The electronic vaping device of claim 10” is indefinite, because claim 10 is canceled, the claim that claim 11 depends on is unclear.
 For the purpose of examination, the phrase “The electronic vaping device of claim 10” will be interpreted to be “The electronic vaping device of claim 1”.

Regarding claims 12, the claim is rejected due to their dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 10, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtz (US 2016/0309785).
Regarding claim 1, Holtz teaches an electronic vaping device (e-vapor device 200’, fig.8) comprising: 
a power supply section (power supply section 230′) including, 
a power supply (see abstract, “The power supply portion includes a power supply”); 
a cartridge (cartridge 220) including, 
(reservoir 311) configured to store a pre-vapor formulation (see para.[0088], “ The reservoir 311 may store a pre-vapor formulation”), and 
a wick (porous substrate 400) in fluid communication with the pre-vapor formulation (See para.[0104] “ the reservoir portion 310 includes a gasket 420 configured to provide the fluid communication between the porous substrate 400 and the cavity 311”); and 
a heater assembly section (heater assembly section 225′) connected to the power supply section (power supply section 230′) and the cartridge (cartridge 220), the heater assembly section (heater assembly section 225′) including, 
at least one plate heater (heating element 10) in physical contact with a portion of the wick (porous substrate 400), the at least one plate heater (heating element 10) selectively electrically connectable to the power supply (power supply section 230′) (See abstract “The power supply is configured to selectively supply power to the heating element.”)
a heater support (support 350) configured to support the at least one plate heater (heating element 10), the heater support (support 350) including, 
a support ring (support 350), the at least one plate heater (heating element 10) extending from at least one side of the support ring (support 350), the at least one plate heater (heating element 10) including two electrical leads (lead portion 30, 40; fig.8) extending therefrom, the electrical leads (lead portion 30, 40) extending from a same side of the at least one plate heater (heating element 10) (See figs 8-9), the electrical leads (lead portion 30, 40) attached to the support ring (support 350) such that the (see fig.8, planar portion 20 is cantilevered with respect to support 350).

    PNG
    media_image1.png
    736
    250
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    606
    216
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    434
    654
    media_image3.png
    Greyscale

Regarding claim 6, Holtz teaches the at least one plate heater (heating element 10) has a length ranging from 2.0 mm to 64.0 mm (see para.[0064] “A height H10 of the heating element 10 may be between 6.0 mm and 10 mm, for example, 8.5 mm.”), a width ranging from 1.0 mm to 4.0 mm (see para.[0064] “A width W20 of the first lead portion 30 and the second lead portion 40 may be between 1.0 mm and 3.0 mm, for example, 1.9 mm.”), and a thickness ranging from 0.1 mm to 1.0 mm (see para.[0064] “A thickness T10 of the planar portion 20 may be between 0.05 mm and 0.30 mm, for example, 0.10 mm. “).

    PNG
    media_image4.png
    630
    468
    media_image4.png
    Greyscale

Regarding claim 7, Holtz teaches the at least one plate heater is formed of a platinum alloy (see para.[0062’ “Examples of other suitable electrically resistive materials for the heating element 10 include titanium, zirconium, tantalum, and metals from the platinum group”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz.
Regarding claim 2, the embodiment in figures 7 and 8 of Holtz does not explicitly teach the heater assembly section includes, a first plate heater, and a second plate heater.
 
    PNG
    media_image5.png
    601
    321
    media_image5.png
    Greyscale

However, another embodiment in figure 3A of Holtz teaches a heater (dual heating element 10″) includes a first plate heater (heating elements 10) and a second plate heater (heating elements 10)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the heater of the embodiment in figures 7 and 8 of Holtz with the dual heating element as taught by embodiment in figure 3A od Holtz, in order to uniformly heat both sides of the porous substrate to create a high efficiency vapor production (See para.[0074])

Regarding claim 5, Holtz teaches the first plate heater (heating elements 10) and the second plate (heating elements 10) heater are electrically connected in parallel (See fig.3A, two heating element 10 are electrically connected in parallel, two lead portions is configured to connect to a power supply)

Regarding claim 19, the embodiment in figures 7 and 8 of Holtz does not explicitly teach the at least one heater includes three electrical leads
However, another embodiment in figure 3A of Holtz teaches at least one heater (dual heating element 10″) includes three electrical leads (See fig.3a, dual heating element 10″ includes four electrical leads)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the heater of the embodiment in figures 7 and 8 of Holtz with the dual heating element as taught by embodiment in figure 3A od Holtz, in order to uniformly heat both sides of the porous substrate to create a high efficiency vapor production (See para.[0074])

Claims 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz in view of Bitar (WO 2016/156509).
Regarding claim 3, Holtz does not explicitly teach the first plate heater is arranged at an angle ranging from about at 25° to about 65° to the second plate heater.
However, Bitar teaches an electronic vaping device (apparatus 2) comprising a heater (heater 21) includes a first plate heater (first heater portion 21a) and a second plate heater (second heater portion 21b), wherein the first plate heater (first heater portion 21a) is (second heater portion 21b) (See fig,11 and 14, first heater portion 21a has an angle with second heater portion 21b between 25° to about 65°.)

    PNG
    media_image6.png
    274
    749
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    226
    259
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the heater Holtz with the heater including a first plate heater is arranged at an angle ranging from about at 25° to about 65° to the second plate heater as taught by Bitar, in order to provide a heater with a desired shape, since applicant does not disclose the two heater with an angle solves any stated problem or is for any particular purpose.

Regarding claim 11, Holtz does not explicitly teach the heater support has a wedge shape, the wedge shape formed by a first surface and a second surface, the first surface supporting a first plate heater and the second surface supporting a second plate heater.
However, Bitar teaches a heater support (support body 25) has a wedge shape (see fig.14), the wedge shape formed by a first surface (surface of first region 25a) and a second surface (surface of second region 25b), the first surface (surface of first region 25a) supporting a first plate heater (first heater portion 21a) and the second surface (surface of second region 25b) supporting a second plate heater (second heater portion 21b).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the heater Holtz with the heater including a heater support has a wedge shape as taught by Bitar, in order to provide a heater support with a desired shape, since applicant does not disclose the shape of heater support has a wedge shape solves any stated problem or is for any particular purpose.

Regarding claim 12, Holtz does not explicitly teach the heater support includes, a base support defining an air channel therethrough.
However, Bitar teaches a heater support (support body 25) includes, a base support defining an air channel (air channel, see the annotation of fig.14) therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the heater Holtz with the heater including a heater support as taught by Bitar, in order to provide a heater support with a desired shape.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz in view of Zinovik (US 2016/0353801).
Regarding claim 4, Holtz does not explicitly teach the first plate heater and the second plate heater are electrically connected in series.
However, Zinovik teaches an electronic vaping device (aerosol-generating device 10) comprising a heater assembly (heater assembly 30) includes a first plate heater (heater elements 36 a) and a second plate heater (heater elements 36 b), wherein the first plate (heater elements 36 a) and the second plate heater (heater elements 36 b) are electrically connected in series (See para.[0089] “three substantially parallel heater elements 36 a, 36 b, 36 c are electrically connected in series.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the connection of the heaters of Holtz with two heater electrically connected in series as taught by Zinovik, in order to provide a desired connection for heater elements, since applicant does not disclose heaters electrically connected in series solves any stated problem or is for any particular purpose.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz in view of Das (US 5,573,692).
Regarding claim 8, Holtz does not explicitly teach the platinum alloy contains up to about 10% by weight rhodium.
However, Das teaches a heater for heating electrical smoking article comprising the platinum alloy contains up to 10% by weight rhodium (see claim 6, “The heater according to claim 1, wherein said layer consists essentially of platinum and no more than approximately 10% by weight of rhodium”.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the material of the heaters of Holtz with a heater comprising the platinum alloy contains up to about 10% by weight rhodium as taught by Das in order to provide a heater with sufficient mechanical integrity for repeated pulsings (See col.3, lines 22-24 of Das)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz in view of Ma (US 2012/0025692).
Regarding claim 9, Holtz does not explicitly teach the platinum alloy contains up to 30% by weight iridium.
However, Ma teaches a heater comprise a platinum alloy contains up to 30% by weight iridium (See para.[0005] “an electrode material having : platinum (Pt) from about 50 at % to about 99.9 at %, inclusive; at least one active element from about 0.01 at % to about 30 at %, the at least one active element is selected from the group consisting of: aluminum (Al) or silicon (Si); at least one high-melting point element from about 0.01 at % to about 30 at %, inclusive, the at least one high-melting point element is selected from the group consisting of…. iridium (Ir)”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the material of the heaters of Holtz with a heater comprising the platinum alloy contains up to about 30% by weight iridium as taught by Ma in order to reduce erosion and corrosion of the heater (para.[0004] of Ma)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz in view of Cadieux (US 2016/0021934).
Regarding claim 17, Holtz does not explicitly teach a portion of the wick extends into the heater assembly section when the electronic vaping device is assembled.
However, Cadieux teaches an electronic vaping device (60) including a wick (28), and a portion of the wick (28) extends into a heater assembly section (heater 82) when the electronic vaping device is assembled (See fig.1, a portion of wick 28 extends into a portion of heater 82, when the electronic vaping device is assembled.)

    PNG
    media_image8.png
    339
    598
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the wick of Holtz with a wick extends into a portion of heater as taught by Cadieux in order to provide a wick has a connection with pre-vapor formulation and heater (See para.[0043] of Cadieux)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Holtz and Cadieux in view of King (US 2016/0286865).
Regarding claim 18, the modification of Holtz and Cadieux does not explicitly teach the wick is formed of paper.
However, King teaches an electronic vaporizing inhaler including a wick is formed of paper (See para.[0055] “the wick 100 is a fiberglass wick; however, cotton, paper, or other fiber strands could be used for a wick material”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the material of the wick of the modification of Holtz and Cadieux with a wick is formed of paper in an electronic vaporizing inhaler as taught by King in order to provide a wick made of a conventional and low-cost material.

Response to Amendment
With respect to the drawing objection, applicant filed new drawings for figures1-14, which overcomes the drawing objection. Therefore, the drawing objection is withdrawn.

With respect to the claim rejection under 35 U.S.C. 112(b), applicant amended claims 3, 6, and 8-9, which overcomes the claim rejection. Therefore, the claim rejection under 35 U.S.C. 112(b). However, new claim rejection under 35 U.S.C. 112 (b) has raised due to the claim amendment.

Response to Arguments
No argument had made by applicant. Applicant states claim 1 has been amended to include all limitation of allowable claim 13, however the actual claim 1 does not include the limitation of claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/           Examiner, Art Unit 3761              

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726